                                            Case 5:21-cv-00277-VKD Document 6 Filed 01/19/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8       ERIK ESTAVILLO,                                   Case No. 21-cv-00277-VKD
                                                        Plaintiff,
                                   9
                                                                                             ORDER GRANTING MOTION FOR
                                                  v.                                         PERMISSION FOR ELECTRONIC
                                  10
                                                                                             CASE FILING
                                  11       TWITTER, INC., et al.,
                                                                                             Re: Dkt. No. 3
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           On January 12, 2021, pro se plaintiff Erik Estavillo moved for permission for electronic

                                  15   case filing. Dkt. No. 3. Pursuant to General Order 72-61, Civil Local Rule 5-1(b)’s requirement

                                  16   that a pro se party must request permission from the assigned judge to use the court’s Electronic

                                  17   Case Filing (ECF) system has been suspended pending further notice. Accordingly, the Court

                                  18   grants Mr. Estavillo’s request for e-filing privileges.

                                  19           IT IS SO ORDERED.

                                  20   Dated: January 19, 2021

                                  21

                                  22
                                                                                                    VIRGINIA K. DEMARCHI
                                  23                                                                United States Magistrate Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                       1
                                        Available on the Court’s website at https://www.cand.uscourts.gov/wp-content/uploads/general-
                                       orders/GO_72-6_In_Re_COVID_Public_Health_Emergency_9-16-2020.pdf.
